DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 5, 6-9, and 12 are objected to because of the following informalities:  The phrase “characterized because” is incorrect. The correct phrase is “characterized in that” or “further comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on lines 3-4, the phrase, “which makes the function of advertising medium itself” is not understood.
Regarding claim 1, on lines 4 and 10, the recitation that the device is made of “a very light and resistant material” is indefinite because it is not known to what the material is resistant. Further, the term “very light” is a term of degree. In this case, it renders the claim(s) indefinite because the 
Regarding claim 1, on line 12, the word, “optimally” is indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, on lines 3-4, the recitation that the device is made of “a very light and resistant material” is indefinite because it is not known to what the material is resistant. Further, the term “very light” is a term of degree. In this case, it renders the claim(s) indefinite because the specification does not provide a standard for measuring that degree, and one of ordinary skill in the art could not ascertain the scope of the claim.
Regarding claim 3, it is unclear whether the “structure of tubes and/or rods” is an additional structure or the same structure already recited in claim 1.
Regarding claim 7, on line 5, the recitation that the device is made of “a very light and resistant material” is indefinite because it is not known to what the material is resistant. Further, the term “very light” is a term of degree. In this case, it renders the claim(s) indefinite because the specification does not provide a standard for measuring that degree, and one of ordinary skill in the art could not ascertain the scope of the claim.
Claims 5, 6, 8, 9, and 12 are rejected based on their dependencies, respectively.
Response to Amendment
Applicant’s withdrawal from consideration of claims 2, 4, 10, and 11 is not understood. Claims are withdrawn from consideration when a restriction requirement has been made and the withdrawn claims do not read on the elected invention. In this case, no restriction requirement has been made.
Allowable Subject Matter
Claims 1, 3, 5-9, and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The device disclosed and claimed herein is known as a parafoil, also called a parawing. The prior art does not disclose or suggest a parafoil having a message on its vertical side edges.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631